        Case 1:19-cv-01392-HBK Document 25 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELIE PATTERSON,                                   Case No. 1:19-cv-01392-HBK
12                            Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                           STIPULATED MOTION FOR ATTORNEY'S
13              v.                                         FEES AND COSTS UNDER THE EQUAL
                                                           ACCESS TO JUSTICE ACT
14    COMMMISSIONER OF SOCIAL
      SECURITY,                                            (Doc. No. 24)
15
                              Defendant.
16

17             Pending before the court is plaintiff’s stipulated motion for attorney fees, filed July 27,

18   2021. (Doc. No. 24). Plaintiff seeks attorney’s fees in the amount of $6,900.00 under the Equal

19   Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.). Plaintiff is not seeking reimbursement

20   for costs. (Id. at 2).

21             On May 13, 2021, this Court granted the parties’ Stipulation for Voluntary Remand

22   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

23   Commissioner for further administrative proceedings. (Doc. No. 22). The Clerk entered

24   judgment in favor of Plaintiff the dame day. (Doc. No. 23). Accordingly, as the prevailing party,

25   Plaintiff now requests an award of fees. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P.

26   54(d)(1); see 28 U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding

27   that a party who wins a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing

28   party).
        Case 1:19-cv-01392-HBK Document 25 Filed 07/30/21 Page 2 of 2


 1            The Commissioner does not oppose the requested relief. (See Doc. No. 24 at 2-3). After

 2   issuance of an order awarding EAJA fees and costs, however, the United States Department of the

 3   Treasury will determine whether Plaintiff owes a debt to the government. If Plaintiff has no

 4   discernable federal debt, the government will accept Plaintiff’s assignment of EAJA fees and pay

 5   the fees directly to Plaintiff’s counsel.

 6            Accordingly, it is ORDERED:

 7            1. Plaintiff’s stipulated motion for attorney’s fees (Doc. No. 24) is GRANTED.

 8            2. Plaintiff is awarded fees in the amount of $6,900.00 (six thousand nine hundred

 9   dollars). Unless the Department of Treasury determines that plaintiff owes a federal debt, the

10   government must pay the fees to Plaintiff’s counsel in accordance with Plaintiff’s assignment of

11   fees and subject to the terms of the stipulated motion.

12

13
     Dated:      July 29, 2021
14                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
